       Case 1:18-cv-08653-VEC-SDA Document 290 Filed 06/14/21 Page 1 of 3




                                                                        D. GEORGE SWEIGERT
                                                                         GENERAL DELIVERY
                              ϲͬϭϰͬϮϬϮϭ                                NEVADA CITY, CA 95959


                                                                                     June 14, 2021
District Judge Valerie E. Caproni
U.S. District Court
500 Pearl Street
New York, New York 10007-1312

SUBJ:          No Microsoft Word document transported to undersigned per
               Individual Practice for Civil Cases (IPCC), November 7, 2019
                1:18-cv-08653-VEC-SDA

Ref:           (a) IPCC (H)(ii)(a)
               (b) IPCC (4.)(B)

Your Honor,

Failure by moving party to comply with ref: (a)


1.      Pending before the Court is a motion for summary judgement pursuant to New York

Consolidated Laws, Civil Rights Law CVR §76-A (ECF no. 277, 278, 279, 280).

2.      Pursuant to ref: (a) the moving party is required to transport a Microsoft Word file to the

nonmoving party (undersigned). “The moving party shall provide all non-moving parties with a

Microsoft Word version of the 56.1 Statement, so that they may incorporate their responses into

a single document, as discussed below.”

3.      The undersigned has not received the electronic version (in the form of a Microsoft Word

version) of the Defendant’s “Rule 56.1 Statement”. This situation has caused a great deal of

frustration as the undersigned attempts to comply with the Court’s deadline of docketing a

responsive pleading on July 1, 2021.

4.      The undersigned requests a 14-day delay in the pending deadline to docket the

responsive pleading to the Defendant’s Local Rule 56.1 STATEMENT OF UNDISPUTED

                                                 1
      Case 1:18-cv-08653-VEC-SDA Document 290 Filed 06/14/21 Page 2 of 3




FACTS (ECF doc. 280), a delay of fourteen (14) days to commence after the confirmed receipt

of the Microsoft Word file.

5.     The undersigned assumes the Court is aware of the difficulty in re-entering 99 paragraphs

and 14 pages of the Defendant’s word commentary legal into a new document. This is an unduly

burdensome requirement to force on the undersigned, in addition to the violation of ref: (a).



Discovery extension provided for retroactive inequalities

6.     As “actual malice” is now a threshold requirement due to the passage of the amended

New York Consolidated Laws, Civil Rights Law - CVR §76-A, and as this is a new requirement

imposed on the undersigned in a retroactive manner, a 30-day extension is requested in the

deadline to docket the responsive pleading (ECF doc. 280). To support this request, below

please find a decision on this type of matter.

7.     “As a threshold matter, this Court has repeatedly explained that, “resolution of the . . .

actual malice inquir[y] typically requires discovery.” Church of Scientology Int’l v. Behar, 238

F.3d 168, 173 (2d Cir. 2001); see also Karedes v. Ackerley Grp., Inc., 423 F.3d 107, 118-19 (2d

Cir. 2005) (observing that, “[g]iven th[e] opportunity [for discovery], [the plaintiff] may be able

to adduce facts establishing the speaker’s subjective doubts about the truth of the publication”).

Oakley v. Dolan, No. 20-642 (2d Cir. 2020).



Leave for exceeding page limit

8.     The undersigned’s progress on preparing responsive documents indicates that a 30-page

Memorandum of Law will be required to adequately address all the issues broached by the

Defendant’s pleading papers (ECF no. 277, 278, 279 & 280).



                                                 2
          Case 1:18-cv-08653-VEC-SDA Document 290 Filed 06/14/21 Page 3 of 3




    9.      Therefore, pursuant to ref: (b) the undersigned requests that the normal 25-page limit be

    extended to 30 pages for the undersigned.

                 Respectfully,                                       D. GEORGE SWEIGERT
                                                                      GENERAL DELIVERY
                                                                 NEVADA CITY, CA 95959-9998
                 D. Geo. Sweigert                        SPOLIATION-NOTICE@MAILBOX.ORG




                                     CERTIFICATE OF SERVICE

    The undersigned hereby attests under penalties of perjury that copies of this communication
    have been sent via electronic mail message to the following parties on the fourteenth day of
    June (6/14), two thousand and twenty-one (2021).



     Clerk of the Court, Room 200                        Jason Goodman, CEO
     temporary_pro_se_filing@nysd.uscourts.gov           truth@crowdsourcethetruth.org




                                                                           D. GEORGE SWEIGERT
                                                                               Pro Se Non-Attorney




EKZ^DEd͗ƉƉůŝĐĂƚŝŽŶ'ZEd/EWZd͘tŽƌĚǀĞƌƐŝŽŶŽĨĞĨĞŶĚĂŶƚΖƐϱϲ͘ϭ^ƚĂƚĞŵĞŶƚǁŝůůďĞ
ĞŵĂŝůĞĚƚŽWůĂŝŶƚŝĨĨďǇŚĂŵďĞƌƐ͘dŚĞĚĞĂĚůŝŶĞĨŽƌWůĂŝŶƚŝĨĨƚŽĨŝůĞŚŝƐŽƉƉŽƐŝƚŝŽŶƚŽĞĨĞŶĚĂŶƚΖƐŵŽƚŝŽŶĨŽƌ
ƐƵŵŵĂƌǇũƵĚŐŵĞŶƚŝƐĞǆƚĞŶĚĞĚƵŶƚŝů:ƵůǇϭϱ͕ϮϬϮϭ͘WůĂŝŶƚŝĨĨŝƐŐƌĂŶƚĞĚƉĞƌŵŝƐƐŝŽŶƚŽĨŝůĞĂŵĞŵŽƌĂŶĚƵŵŽĨ
ůĂǁŶŽƚƚŽĞǆĐĞĞĚϯϬƉĂŐĞƐ͘/ŶĂĚĚŝƚŝŽŶ͕ĞĨĞŶĚĂŶƚŵĂǇĨŝůĞĂƌĞƉůǇŵĞŵŽƌĂŶĚƵŵŶŽƚƚŽĞǆĐĞĞĚϭϱƉĂŐĞƐ͘
dŚĞůĞƌŬŽĨŽƵƌƚŝƐƌĞƐƉĞĐƚĨƵůůǇƌĞƋƵĞƐƚĞĚƚŽŵĂŝůĂĐŽƉǇŽĨƚŚŝƐKƌĚĞƌƚŽƚŚĞƉƌŽƐĞĞĨĞŶĚĂŶƚ͘
^KKZZ͘
ĂƚĞĚ͗:ƵŶĞϭϰ͕ϮϬϮϭ




                                                     3
